The relief described hereinbelow is SO ORDERED

Done this 26th day of August, 2021.




William R. Sawyer
United States Bankruptcy Judge
_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA
                             MONTGOMERY DIVISION

   IN RE:

   SONDRA DENISE SALTER                                          Case No.        19-32777

          Debtor(s).

             Amended Order Granting Motion for Relief from Automatic Stay

           This matter having come before this Court for consideration of the Motion for
   Relief from Automatic Stay filed on behalf of Prestige Financial Services, Inc., “Prestige
   Financial” concerning a 2017 Nissan Rogue (the “Vehicle”), as well as insurance proceeds
   arising out of the Vehicle, that are being issued by State Farm Insurance Company. After
   consideration of the Motion and the representations of the Parties that Debtor(s) do not
   object to the granting of the Motion;

           IT IS ORDERED that the Motion be and is hereby GRANTED. Prestige Financial
   has relief from the automatic stay to exercise any and all remedies available under state
   and/or federal law that are not inconsistent with Title 11 of the U.S. Code as to the Vehicle,
   and any insurance proceeds arising out of the Vehicle.

          IT IS FURTHER ORDERED that State Farm Insurance Company may deliver the
   insurance proceeds arising out of the Vehicle directly to Prestige Financial.

                                      ###END OF ORDER###
Order Approved by:

/s/ Robert J. Fehse
______________________________
Robert J. Fehse (document preparer)
Attorney for Prestige Financial
1715 Aaron Brenner Drive, Suite 800
Memphis, TN 38120

/s/ Spencer Jones
______________________________
Spencer Jones
Attorney for Debtor(s)
PO Drawer 311167
Enterprise, AL 36331

/s/ Sabrina L. McKinney
______________________________
Sabrina L. McKinney
Trustee
P.O. Box 173
Montgomery, AL 36101
                                                               United States Bankruptcy Court
                                                                Middle District of Alabama
In re:                                                                                                                  Case No. 19-32777-WRS
Sondra Denise Salter                                                                                                    Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 26, 2021                                                Form ID: pdfSOME                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.

#                 Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                  the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 28, 2021:
Recip ID                 Recipient Name and Address
db                    #+ Sondra Denise Salter, 589 Covered Bridge Parkway Apt. 108, Prattville, AL 36066-7392

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 28, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 26, 2021 at the address(es) listed
below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Larry E. Darby, Esq
                                   on behalf of Creditor Brentwood Landing Apartments LTD LDarbyEsq@knology.net,
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Leonard N. Math
                                   on behalf of Creditor GUARDIAN CREDIT UNION noticesmd@chambless-math.com

Michael Brock
                                   on behalf of Debtor Sondra Denise Salter bankruptcy@brockandstoutlaw.com
                                   bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com
District/off: 1127-2                                       User: admin                                                              Page 2 of 2
Date Rcvd: Aug 26, 2021                                    Form ID: pdfSOME                                                        Total Noticed: 1
Michael A. Harrison
                          on behalf of Creditor AF Title Co. dba American Financial mharrison@keygreer.com,
                          bankruptcy@keygreer.com;john@tks-inc.com;honiejo@keygreer.com;lori@keygreer.com;lori@keygreer.com

Robert J. Fehse, Jr.
                          on behalf of Creditor Prestige Financial Services Inc. rfehse@evanspetree.com, crecord@evanspetree.com

Sabrina L. McKinney
                          trustees_office@ch13mdal.com


TOTAL: 7
